Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                       DETAILED ACTION	

1. 	This action is response to the amendment filed on 30 June 2021 in which claims 1-23 are presented for future examination. 
	
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Brent Capehart on 14 September 2021.

The application has been amended by the examiner as follows: 
                IN THE CLAIM
(Examiner’s amended) A method at a service function chaining (SFC) node, comprising:
receiving a packet including a first SFC Path identifier (ID) and a first SFC Index;
determining whether to apply a first service function to the packet;
setting a treated indicator in the packet in accordance with applying the first service function to the packet; and one of:
responsive to determining that the packet has not been treated by the first service function:
forwarding the packet in accordance with first SFC Path ID and first SFC Index; or
responsive to determining that the packet has been treated by the first service function: [[,]] 
selecting a second SFC Path ID and a second SFC Index associated with the first SFC Path ID and the first SFC Index;
modifying the packet by replacing the first SFC Path ID and first SFC Index with the second SFC Path ID and second SFC Index; and
forwarding the modified packet in accordance with the second SFC Path ID and second SFC Index.
(Original) The method of claim 1, further comprising, determining whether to apply the first service function to the packet in accordance with determining if the first service function has already been applied to the packet.
(Original) The method of claim 2, further comprising, determining if the first service function has already been applied to the packet in accordance with the treated indicator in the packet.
(Original) The method of claim 1, further comprising, determining whether to apply the first service function to the packet in accordance with a collaboration agreement.
(Original) The method of claim 4, wherein the collaboration agreement defines at least one of an amount of resources the SFC node has allocated for applying the first 
(Original) The method of claim 1, further comprising, determining whether to apply the first service function to the packet in accordance with a tunnel the packet was received on.
(Original) The method of claim 1, wherein the treated indicator is stored as metadata in the packet.
(Original) The method of claim 1, wherein the treated indicator is a field in a network service header.
(Cancelled) (Examiner’s amendment)
(Original) The method of claim 1, wherein the second SFC Path ID and the second SFC Index to are selected to bypass a subsequent instance of the first service function in the first SFC Path.
(Original) The method of claim 1, further comprising, selecting a tunnel for forwarding the packet to a second domain in accordance with the second SFC Path ID and second SFC Index.
(Examiner’s amended) A service function chaining (SFC) node comprising circuitry including a processor and a memory, the memory containing instructions executable by the processor whereby the SFC node is operative to:
receive a packet including a first SFC Path identifier (ID) and a first SFC Index;
determine whether to apply a first service function to the packet;
 and one of:
responsive to determining that the packet has not been treated by the first service function:
forward the packet in accordance with first SFC Path ID and first SFC Index; or
responsive to determining that the packet has been treated by the first service function: [[,]] 
select a second SFC Path ID and a second SFC Index associated with the first SFC Path ID and the first SFC Index;
modify the packet by replacing the first SFC Path ID and first SFC Index with the second SFC Path ID and second SFC Index; and
forward the modified packet in accordance with the second SFC Path ID and second SFC Index.
(Original) The SFC node of claim 12, further operative to determine whether to apply the first service function to the packet in accordance with determining if the first service function has already been applied to the packet.
(Original) The SFC node of claim 13, further operative to determine if the first service function has already been applied to the packet in accordance with the treated indicator in the packet.
(Original) The SFC node of claim 12, further operative to determine whether to apply the first service function to the packet in accordance with a collaboration agreement.
(Original) The SFC node of claim 15, wherein the collaboration agreement defines at least one of an amount of resources the SFC node has allocated for applying the first service function and a bandwidth of traffic to which the SFC node will apply the first service function.
(Original) The SFC node of claim 12, further operative to determine whether to apply the first service function to the packet in accordance with a tunnel the packet was received on.
(Original) The SFC node of claim 12, wherein the treated indicator is stored as metadata in the packet.
(Original) The SFC node of claim 12, wherein the treated indicator is a field in a network service header.
(Cancelled) (Examiner’s amendment)
(Original) The SFC node of claim 12, wherein the second SFC Path ID and the second SFC Index to are selected to bypass a subsequent instance of the first service function in the first SFC Path.
(Original) The SFC node of claim 12, further operative to select a tunnel for forwarding the packet to a second domain in accordance with the second SFC Path ID and second SFC Index.
(Examiner’s amended) A non-transitory computer readable storage medium storing executable instructions, which when executed by a processor, cause the processor to:

determine whether to apply a first service function to the packet;
set a treated indicator in the packet in accordance with applying the first service function to the packet; and one of:
responsive to determining that the packet has not been treated by the first service function:
forward the packet in accordance with first SFC Path ID and first SFC Index; or
responsive to determining that the packet has been treated by the first service function: [[,]] 
select a second SFC Path ID and a second SFC Index associated with the first SFC Path ID and the first SFC Index;
modify the packet by replacing the first SFC Path ID and first SFC Index with the second SFC Path ID and second SFC Index; and
forward the modified packet in accordance with the second SFC Path ID and second SFC Index.

                                                          Allowable Subject Matter

3.	Claims 1-8, 10-19 and 21-23 are allowable in light of the Applicant’s argument and in light of the prior art made of record.

                        Reasons for Allowance


Upon searching variety of databases, the examiner considering Applicant’s provided prior-art and examiner research of prior-art with are mention in form-892 and with the respect of Applicant’s arguments clarify the difference and uniqueness of invention. It still hold the novelty even if the closest prior art US Publication No. 20170064039 and the Applicant’s provided IDS, Foreign Patent 2016033729 (WO) combined. 
Claims 1, 12 and 23 in conjunction with all other limitations of the dependent claims, “modifying the packet by replacing the first SFC Path ID and first SFC Index with the second SFC Path ID and second SFC Index and forwarding the modified packet in accordance with the second SFC Path ID and second SFC Index." and independent claims are not taught nor suggested by the prior art of record (PTO-892). 
Therefore, Claims 1-8, 10-19 and 21-23 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


        Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form “PTO-892 Notice of Reference Cited”).
Monjour Rahim whose telephone number is (571)270-3890. The examiner can normally be reached on 7:00 AM -5:00 PM (Mo-Th).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-2419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

 /Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890